Becker, J.
¶20 (dissenting) — “A party who does not plead a cause of action or theory of recovery cannot finesse the issue by later inserting the theory into trial briefs and contending it was in the case all along.” Dewey v. Tacoma Sch. Dist. No. 10, 95 Wn. App. 18, 26, 974 P.2d 847 (1999). King’s appeal makes sense only if he pleaded a cause of action for conversion. He did not. Because he raises no issue of material fact with regard to the causes of action that he did plead, I respectfully dissent from the majority’s decision to reverse and remand for trial.
¶21 Steve Rice bought land from Paul King for development purposes. Rice then demolished a modular structure that was sitting on it. King sued Rice, alleging breach of contract and negligence. The trial court dismissed King’s claims on summary judgment.
¶22 Viewed in the light most favorable to King, the record indicates that King told Rice he was going to keep the structure and move it off the property. But he did not attempt to move it off before closing, nor did he reserve any legal right to the structure in the sale documents. King had moved the structure onto his land in 1984 and had used it to store his tools. Rice did not mind if King moved the structure off the land because Rice was interested only in acquiring the land itself. The parties agreed to an escrow instruction allowing “the buyer” 20 days after closing for removal of the structure.
*674¶23 King sent a mover over to the property about a week after closing. Rice would not permit the mover to take the structure because the mover was unlicensed and unbonded and Rice was concerned about his own liability. Rice sent King a letter spelling out certain conditions that he would have to meet in order to remove the structure: obtaining prior authorization to enter the land; procuring insurance that named Rice as an insured; and paying a storage fee of $200 a day. He stated the building was scheduled for demolition on April 20, 2004.31 Rice then received a letter from escrow agent John Scannell quoting the escrow instruction and stating that it imposed an obligation upon Rice to remove the structure without damaging it. If Rice did not do so within the 20 days, he would be obligated to “pay us” rent in the amount of $200 a day as long as he kept it on the property.32 Rice heard nothing directly from King. Rice demolished the structure with a backhoe a couple of weeks later.
¶24 King initiated this action in November 2006. He sought damages based on breach of a written contract, negligence, and possibly malicious mischief. King did not include a conversion claim in his complaint. His complaint used the following language to identify his causes of action:
VIOLATION OF WRITTEN CONTRACT:
3.1 That Mr. Rice has violated a written agreement for removal of the personal property from the premises. In addition the plaintiff pleads that said house was personal property of his and that said house was either destroyed by negligence or malicious mischief.
NEGLIGENT DESTRUCTION OF PERSONAL PROPERTY
4.1 PAUL KING realleges and incorporates paragraphs 1.1 through 2.3 of the Complaint.[33]
¶25 In May 2007, Rice moved for summary judgment. His motion began by admitting he had torn down the *675“shack” in order to develop the real estate into residential housing. But he claimed there was no evidence supporting King’s claims of breach of contract and negligence:
Plaintiff King filed this action alleging that he somehow had an interest in the dilapidated construction shack. He alleges breach of contract and negligence. Neither the deed nor the purchase and sale documents reserve any rights in the dilapidated shack to Paul King. There is not a scintilla of evidence demonstrating breach of contract or negligence.[34]
¶26 In response, King did not attempt to show facts proving breach of contract or negligence. Instead, he sought to interject a claim of conversion into the case by asserting that his brief was in support of a cross motion for partial summary judgment for conversion. “Plaintiff cross moves for partial summary judgment that the house on blocks is personal property that was not conveyed and therefore it was converted and is due damages for conversion.”35 King ended his brief with a plea that he was entitled to recovery “on the basis of tort, breach of contract, and conversion.”36 He stated that accordingly it was not necessary to determine whether Rice’s retention of the structure was “theft” or his demolition of it “malicious mischief.”37 His brief went on to argue the merits of his newly asserted conversion claim.
¶27 Rice moved to strike King’s cross motion for summary judgment. The court struck King’s cross motion on June 14, 2007:
Plaintiff’s Cross-Motion for Summary Judgment is stricken and may be renoted only in accordance with the CRs [Civil Rules] and LRs [Local Rules] and the Rules of Professional Conduct. Plaintiff failed to obtain authorization from the Court *676before filing the Cross-Motion, improperly “noted” the Cross-Motion, failed to comply with the CR and LR for noting motions for summary judgment and failed to seek agreement from Defendant’s counsel before unilaterally filing Plaintiff’s Cross-Motion. The deficiencies were without just cause or reasonable justification.[38]
¶28 As the trial court recognized, King did not attempt to file his cross motion in compliance with the rules. King has not appealed the trial court’s decision to strike his cross motion. Therefore, the only issue before this court is whether the trial court erred in granting Rice’s motion for summary judgment as to the breach of contract and negligence claims. I conclude, and the majority does not disagree, that there is not a scintilla of evidence demonstrating breach of contract or negligence.
¶29 As to breach of contract, King did not argue that Rice breached any provision of the purchase and sale agreement. He did mention the agreed escrow instruction that provided the “buyer shall have 20 days after closing to remove the house presently built on the parcel.”39 King drafted the escrow instruction, and he obviously made a mistake. It should have said “seller,” not “buyer.” But King did not argue mistake or the need for reformation of the language until after the summary judgment motion had been decided, at which point he was too late.40 The trial court correctly concluded that the escrow instruction had to be taken at face value — it was Rice (the buyer), not King (the seller), who had the right to remove the structure. Rice did remove the structure. Removing the structure, even *677demolishing the structure, did not breach any written agreement. King’s response to the motion for summary judgment does not contain any reasoned argument explaining how Rice breached a written agreement or even an oral contract. Accordingly, I would hold that King did not raise a genuine issue of material fact with respect to breach of contract.411 would conclude that King’s cause of action for breach of contract was properly dismissed.
¶30 This leaves King’s cause of action for negligence. It is undisputed that Rice acted intentionally when he demolished the structure with a backhoe. King’s response to the motion for summary judgment is devoid of any argument that Rice’s conduct was negligent. I conclude that the cause of action for negligence was also properly dismissed.
¶31 The majority does not discuss negligence and does not hold that King raised a material issue of fact as to Rice’s negligence. Therefore it seems unlikely that the majority is remanding the case so that the claim of negligence can go to trial.
¶32 The majority remands the case for trial based on its inscrutable holding that King is “not barred from pursuing a tort remedy for the destruction of the structure.” Majority at 671. The majority’s disposition appears to rest on the unspoken premise that King has a cause of action for conversion that still remains alive. The cases cited by the majority in note 27 are conversion cases. But as Rice points out, it is too late for King to change his theory of recovery by recasting his negligence claim as a conversion claim.42 “Conversion” is the act of willfully interfering with any chattel, without lawful justification, whereby any person entitled thereto is deprived of the possession of it. Consulting Overseas Mgmt., Ltd. v. Shtikel, 105 Wn. App. 80, 83, 18 P.3d 1144 (2001). Conversion is an intentional tort.
*678¶33 If the structure was King’s personal property, then Rice might have committed conversion by destroying it. But since King did not sue Rice for conversion, the possibility that the structure might be King’s personal property is an academic issue. It is not material to the claims of breach of contract and negligence that are properly before this court.
¶34 It is true that the parties and the trial court discussed at length whether the structure was King’s personal property. Possibly, the trial judge erred in deciding as a matter of law that the conveyance gave the structure to Rice. But the reasoning employed by the trial judge in deciding the motion for summary judgment is also irrelevant because our review is de novo. An order granting summary judgment may be sustained on any basis supported by the record. Hadley v. Cowan, 60 Wn. App. 433, 444, 804 P.2d 1271 (1991). I would sustain the order of dismissal on the basis that King failed to meet his burden to show a material issue of fact with respect to the claims he actually asserted in his complaint — negligence and breach of contract.
¶35 As it stands, the majority opinion remands for “further proceedings” without guidance to the trial court about what is supposed to happen now. The majority neither affirms nor reverses the trial court’s decision to dismiss the breach of contract and negligence claims. The trial court is told only that King is “not barred from pursuing a tort remedy for the destruction of the structure.” A tort remedy for what tort? To this question, the majority supplies no answer. And the record does not provide one. Is the majority giving King a green light to amend his complaint to add a claim of conversion on remand? If not, on what cause of action may a jury be instructed? Is the breach of contract claim still alive, such that King may once again attempt to offer other writings to support it?
¶36 I see no basis for leaving the door open for King to go to trial on a theory that he did not plead. “While inexpert pleadings may survive a summary judgment motion, insufficient pleadings cannot.” Pac. Nw. Shooting Park Ass’n v. *679City of Sequim, 158 Wn.2d 342, 352, 144 P.3d 276 (2006). In my view, King cannot be allowed to amend his complaint to plead conversion, reformation, mistake, or any new theory that may be waiting in the wings. The claims he alleged were properly dismissed, and they should act as res judicata to any claim such as conversion that “could have been raised, and in the exercise of reasonable diligence should have been raised, in the prior proceeding.” Kelly-Hansen v. Kelly-Hansen, 87 Wn. App. 320, 329, 941 P.2d 1108 (1997). It is not fair to put Rice in a position where he has to continue to pay attorney fees to defend against another round of incoherent litigation. The order dismissing King’s lawsuit should be affirmed.
Review denied at 165 Wn.2d 1049 (2009).

 Clerk’s Papers at 422 (Ex. K, Letter from Rice to King (Apr. 8, 2004)).


 Clerk’s Papers at 424 (Ex. L, Letter from Scannell to Rice (Apr. 8, 2004)).


33 Clerk’s Papers at 81.


34 Clerk’s Papers at 355.


 Clerk’s Papers at 15.


 Clerk’s Papers at 24.


 Clerk’s Papers at 24. I take this statement by King as abandonment of any claim denominated as “malicious mischief.”


38 Clerk’s Papers at 176. The court awarded approximately $42,000 in attorney fees and costs to Rice based on the attorney fee provision in the purchase and sale agreement. The court noted, “Although the attorneys’ fees and costs sought may seem excessive for this uncomplicated lawsuit, the increased fees and costs are directly attributable to Plaintiff Paul King’s conduct. . . . Plaintiff Paul King’s questionable litigation tactics and. intransigence significantly increased the legal fees and costs of the litigation.” Clerk’s Papers at 597-98.


 Clerk’s Papers at 87.


 Clerk’s Papers at 460 (Plaintiff’s Motion for Leave to Amend the Complaint (July 21, 2007)); Clerk’s Papers at 311 (Order Denying Motion To Amend (July 23, 2007)).


 At least he did not do so in a timely fashion. As the majority points out, King tried to revive his breach of contract theory in a motion for reconsideration, but the new evidence he offered in support of that theory was untimely. The majority properly affirms the trial court’s decision to deny the motion for reconsideration.


 See Resp’t’s Br. at 8.